Citation Nr: 0810134	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-31 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
January 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the Phoenix, 
Arizona Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional information and actions are needed with respect to 
the veteran's claim for service connection for PTSD.  The 
veteran had psychiatric consultations during service.  He has 
had mental health treatment beginning many years after 
service.  Some post-service mental health consultation 
records include a diagnosis of PTSD.  The veteran has not had 
a VA psychiatric examination that considers whether current 
PTSD or other current mental disorder is related to traumatic 
events during the veteran's service, or is related to the 
symptoms for which the veteran had psychiatric consultations 
during service.  The Board will remand the case for the 
veteran to have an examination that addresses those 
questions.  38 C.F.R. § 3.159(c)(4).

The veteran has identified traumatic experiences, or 
stressors, that occurred during his service in Vietnam.  In 
2007, an RO official concluded that there was not 
sufficiently detailed information about the stressors for the 
RO to request, from the U. S. Army and Joint Services Records 
Research Center (JSRRC), a search of military records for 
information to corroborate the reported events.  In a January 
2008 Travel Board hearing before the undersigned Veterans Law 
Judge, the veteran indicated, within one or two months, when 
each reported stressor had occurred.  On remand, the RO 
should make a request to the JSRRC for stressor verification.

Accordingly, the case is REMANDED for the following action:

1.  Request from the U. S. Army and Joint 
Services Records Research Center (JSRRC), 
a search for military records to 
corroborate stressors reported by the 
veteran.  The veteran's service records 
show that he served from April 1966 to May 
1967 in the U.S. Air Force, 12th Air Police 
Squadron at Cam Ranh Bay Air Base in 
Vietnam.  The events the veteran reports 
witnessing or being subject to are as 
follows:

A.  In April or May 1966, at Ton Son 
Nhut Air Base near Saigon, Vietnam, a 
Vietnamese security officer killed or 
seriously harmed a Vietnamese 
civilian man.

B.  In June or July 1966, at Cam Ranh 
Bay AB, airmen in a jeep 
investigating enemy weapons fire near 
the west perimeter of the AB came 
under fire.  Afterward, the jeep had 
bullet holes in it.

C.  In July or August 1966, at Cam 
Ranh Bay AB, an airman in an 
observation post shot and struck a 
Vietnamese civilian on a fishing 
boat.

D.  In March 1967, a C-141 cargo 
airplane on takeoff crashed into the 
water.

E.  In April or May 1967, airmen on 
the South China Sea beach came under 
weapons fire, later determined to be 
friendly fire.

2.  After completion of the foregoing, 
schedule the veteran for a VA psychiatric 
examination to address the current nature 
and likely etiology of any current PTSD or 
other psychiatric disability.  The 
examiner must be provided with the 
veteran's claims file for review.  

Based on the examination and review of the 
claims folder, the examiner should address 
the following:  

(a)  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether each alleged stressor found to 
be established by the evidence of record 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the record by the RO 
and found to be sufficient to produce PTSD 
by the examiner.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

(b).  If the examination results in a 
psychiatric diagnosis other than PTSD, the 
examiner should offer an opinion as to the 
etiology of the non-PTSD psychiatric 
disorder, to include whether it is at 
least as likely as not that any currently 
demonstrated psychiatric disorder, other 
than PTSD, is related to the veteran's 
military service. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains denied
, the RO should issue a supplemental 
statement of the case and afford the 
veteran an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



